Citation Nr: 0305189	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  96-36 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for migraine headaches. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for prostatitis.

3.  Entitlement to service connection for acute epididymitis.

4.  Entitlement to an increased rating for degenerative disc 
disease of L5-S1, currently evaluated as 10 percent 
disabling.  

(The issue of entitlement to service connection for prostate 
cancer will be the subject of a later decision).



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from November 1957 
until November 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from RO rating decisions.  In February 2001, the 
Board remanded the veteran's claims for additional 
development, and the case has now returned for further 
adjudication.  

With regard to the veteran's claim for service connection for 
prostate cancer, the Board is undertaking additional 
development pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing the veteran's response to the notice, 
the Board will prepare a separate decision addressing this 
claim.


FINDINGS OF FACT

1.  In  March 1978, the RO considered all of the evidence 
then of record and denied the veteran's claims of entitlement 
to service connection for migraine headaches and prostatitis.  
The veteran did not file a notice of disagreement within one 
year of having been sent notice of that decision.

2.  Additional evidence received since March 1978 is either 
cumulative and duplicative, or does not bear directly and 
substantially upon the matters of service connection for 
migraine headaches or for prostatitis, and, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of those claims.

3.  The preponderance of the evidence is that episodes of 
epididymitis in service were acute and transitory, and 
resolved without any residual disability; there is no current 
epididymitis disability.

4.  The veteran's service-connected degenerative disc disease 
of L5-S1 is manifested by complaints of neurological symptoms 
in the lower extremities, tenderness of the left thigh on 
examination, some limitation of flexion with reports of pain, 
and x-ray evidence of arthritis; there is no evidence of 
muscle spasm, absent ankle jerk, or incapacitating episodes 
lasting at least one week but less than two weeks during a 
one-year period.


CONCLUSIONS OF LAW

1.  The March 1978 decision which denied service connection 
for migraine headaches is final; new and material evidence 
has not been submitted, and the claim is not reopened. 38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 3.160, 20.200, 20.302, 20.1103 (2000).

2.  The March 1978 decision which denied service connection 
for prostatitis is final; new and material evidence has not 
been submitted, and the claim is not reopened. 38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.160, 
20.200, 20.302, 20.1103 (2000).

3.  Service connection for acute epididymitis is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

4.  The criteria for a rating in excess of 10 percent for 
degenerative disc disease of L5-S1 are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.14, 
4.21, 4.25, 4.31, 4.40, 4.45, 4.71a, 4.124a, Diagnostic Codes 
5003, 5010, 5289, 5292, 5293, 5295, 8520, 8620, 8720 (as in 
effect prior to and beginning September 23, 2002); 67 Fed. 
Reg. 54345-54349 (August 22, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims to reopen

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002). 

By a March 1978 rating decision, the RO denied service 
connection for migraine headaches and for prostatitis.  The 
basis of both denials was that following separation, the 
veteran had not been clinically diagnosed as having either 
condition.  The veteran was notified of that rating decision 
by a March 1978 letter, which also referenced his rights 
regarding the appeal of an adverse decision.  However, he did 
not file a notice of disagreement with that decision and it 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.200, 20.302(a), 20.1103 (2002). 

Evidence of record at the time of the March 1978 rating 
decision included the following: 

(1)  Service medical records, which 
reflect that in June 1958 the veteran was 
hit in the head with a handle, causing a 
laceration and abrasion on his forehead.  
He had no complaints of headaches at that 
time.  The veteran was treated for flu 
syndrome in January 1962, during which 
time he complained of headaches.  He 
again complained of headaches in October 
1963 (along with fever and malaise) after 
having been given shots.  The veteran was 
treated for a urinary tract infection in 
April 1971.  In December 1972, the 
veteran was hospitalized for acute 
epididymitis and a urinary tract 
infection.  In January 1977, he sought 
treatment in a urology clinic after 
reading an article about prostatitis.  
Examination revealed a small prostate, 
normal to palpation.  The impression was 
that he merely had anxiety about very 
minimal symptoms, and that he had no 
genitourinary problems.  At his August 
1977 retirement examination, the 
veteran's genitourinary system and 
prostate were normal.  

(2)  A December 1977 VA Form 21-526e, on 
which the veteran sought service 
connection for headaches and prostate 
problems.

(3)  The report of a January 1978 general 
VA examination, which reflected that the 
veteran complained of, in pertinent part, 
headaches occurring twice a month.  In a 
separate genitourinary consultation 
report, the veteran's history of acute 
prostatitis was noted, although it was 
also noted that he had no genitourinary 
complaints at present.  Examination of 
the testes and prostate was normal, 
although the impressions included mild 
chronic prostatitis.  Following the 
general VA examination, the veteran was 
diagnosed as having, in pertinent part, 
subjective complaints of cephalgia and 
history of prostatitis.  

Subsequent to the March 1978 rating decision, the following 
evidence was associated with the claims file:

(4)  A January 1996 written statement 
from the veteran, in which he asserted 
that during active duty, he experienced 
migraine headaches and prostate problems.  
He asserted that the headaches started in 
1959 while he worked at a salvage yard, 
and that these symptoms had worsened 
since his 1977 retirement.

(5)  Written statements from the veteran 
dated in May 1996 and June 1996, in which 
he essentially reasserted that his 
headaches and prostatitis arose during 
his active duty.  

(6)  The veteran's testimony at a local 
hearing in September 1996, in which he 
essentially reasserted that his headaches 
and prostatitis arose during his active 
duty.  He indicated that since service, 
no physician had actually diagnosed him 
as having migraine headaches.  

(7)  A written statement from the veteran 
dated in March 2001, in which he 
essentially reasserted that his headaches 
and prostatitis arose during his active 
duty.  

(8)  Numerous medical records dated 
between 1991 and 1999, reflecting 
treatment for various conditions, 
including diagnosed prostate cancer. 

To reopen the claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The 
Board does not have jurisdiction to consider [the previously 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  The Board is neither required nor permitted to 
analyze the merits of a previously disallowed claim if new 
and material evidence is not presented or secured.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  No other standard than 
that articulated in the regulation applies to the 
determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran's claim to reopen was already pending on the 
effective date of the most recent amendment of 38 C.F.R. 
§ 3.156(a), which expressly applies only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  Consequently, this appeal is decided under 
the older version of the regulations, which reads as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2000).

The evidence received subsequent to March 1978 is presumed 
credible for the purposes of reopening the claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).

As noted above, the bases of the RO's final denial of 
entitlement to service connection for migraine headaches and 
prostatitis was on the basis that following separation, the 
veteran had not been clinically diagnosed as having either 
condition.  Consequently, the Board must determine if any of 
the evidence received subsequent to that rating decision is 
both "new" and "material," to that basis.  In other words, 
in order to be material, there would have to be competent 
evidence showing that the veteran has been diagnosed as 
having migraine headaches and/or prostatitis.  Any "new" 
evidence would have to bear directly and substantially upon 
this matter and be so significant that it must be considered 
in order to fairly decide the merits of the claim.

To the extent that the veteran has contended that he has 
migraine headaches and/or prostatitis (items 5, 6, and 7), 
this evidence is not new.  His statements are essentially a 
repetition of the assertions made prior to the March 1978 
rating decision (such as in his December 1977 VA Form 21-
526e), and are therefore merely cumulative.  See Paller v. 
Principi, 3 Vet. App. 535, 538 (1992) (distinguishing 
corroborative evidence from cumulative evidence).  Moreover, 
where resolution of the issue turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

Although the veteran has submitted medical records (item 8) 
which were not of record at the time of the March 1978 rating 
decision, these records are not material, or so significant 
that they must be considered in order to fairly decide the 
merits of the claim.  This is because the records do not in 
any way reflect any medical diagnosis of either migraine 
headaches or prostatitis.  

The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Accordingly, the 
Board finds that the evidence received subsequent to March 
1978 is not new and material and does not serve to reopen the 
veteran's claims for service connection for migraine 
headaches or prostatitis.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2000).  

II.  Claim for service connection 

The veteran is seeking service connection for acute 
epididymitis.  When seeking VA disability compensation, a 
veteran seeks to establish that a current disability results 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  "Service 
connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  38 
C.F.R. § 3.303(a) (West 2002).

There is no allegation that the veteran aggravated (during 
active duty) any preexisting epididymitis, so service 
connection on that basis is not at issue in this case.  38 
C.F.R. § 3.306 (2002).  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and 
transitory" in nature.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Where the fact of 
chronicity in service is not adequately supported then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).  Finally, a veteran 
may also establish service connection if all of the evidence, 
including that pertaining to service, shows that a disease 
first diagnosed after service was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

In this case, pertinent service medical records reflect that 
at his November 1957 enlistment examination, the veteran 
denied any history of frequent or painful urination and his 
genitourinary examination was normal.  He was treated for a 
urinary tract infection in April 1971.  In December 1972, he 
was hospitalized for a six-day history of right scrotal 
swelling with tenderness.  Examination revealed a large, 
tender, swollen, red, right scrotum.  The posterior 
epididymis was large and extremely tender.  The veteran also 
had a fever and shaking chills.  After a three-day 
hospitalization, he was discharged and diagnosed as having 
acute epididymitis and a urinary tract infection.  During a 
January 1973 examination, the epididymitis was considered to 
be resolving.  He was treated on an outpatient basis for 
another episode of acute epididymitis in June 1973.  At his 
August 1977 retirement examination, the veteran's 
genitourinary system was normal.  

There were no complaints or diagnosis of epididymitis made at 
the veteran's January 1978 VA examination.

In an October 1996 written statement, the veteran asserted 
that he currently had epididymitis and that it detrimentally 
affected his daily activities.  In a May 1997 Form 9, he 
asserted that epididymitis had caused atrophy of his right 
testicle and continued pain with disfigurement in his right 
scrotum.  

The claims file also contains numerous medical records dated 
between 1991 and 1999, reflecting treatment for various 
conditions.  These records do not reflect any treatment for 
epididymitis.  

In this case, the veteran's in-service epididymitis appears 
to have been acute and transitory in nature and resolved by 
the time of service separation.  No further complaints or 
diagnoses of any residuals of epididymitis were noted in the 
decades following discharge.  Indeed, the current medical 
records contain no diagnosis of epididymitis.  Congress has 
specifically limited entitlement to service connected 
benefits to cases where there is a current disability.  "In 
the absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

To the extent that the veteran himself has claimed he has 
epididymitis (or residuals thereof such as pain and/or 
disfigurement of his right scrotum), the Board notes that as 
a layman, he has no competence to give a medical opinion on 
the diagnosis of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). Consequently, lay assertions of medical 
diagnosis cannot constitute evidence upon which to grant the 
claim for service connection.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995).


In sum, the preponderance of the evidence is against finding 
that the veteran currently has epididymitis which was 
incurred in service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  
When the preponderance of evidence is against a claim, it 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Claim for increased rating

The veteran is also seeking a rating in excess of 10 percent 
for degenerative disc disease of L5-S1.  This rating was 
effective from December 1977 and is now protected.  See 
38 U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951(b) (2002).

Disability evaluations are determined by applying a schedule 
of ratings based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must 
be viewed in relation to its history with an emphasis on the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1 (2002).  Examination reports should be 
interpreted in light of the whole recorded history, and each 
disability must be considered from the point of view of the 
appellant working or seeking work.  38 C.F.R. § 4.2 (2002).  
Where there is a question as to which of two ratings shall be 
applied, the higher rating should be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating should 
be assigned.  38 C.F.R. § 4.7 (2002).  When applying the 
rating schedule, it is not expected, especially with the more 
fully described grades of disabilities, that all cases will 
show all the findings specified. 38 C.F.R. § 4.21 (2002).  If 
a diagnostic code does not provide for a zero percent rating, 
a zero percent rating shall be assigned when the requirements 
for a compensable rating are not met.  38 C.F.R. § 4.31 
(2002).  

The veteran's 10 percent rating has been assigned under 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  During the 
pendency of this appeal, the criteria of Diagnostic Code 5293 
changed (effective on September 23, 2002).  The veteran was 
advised of this change in a January 2003 letter from the 
Board.  Since his appeal was pending at the time the 
applicable regulation was amended, the veteran is entitled to 
consideration under whichever set of regulations - original 
or revised - provide him with a higher rating.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The original version of Diagnostic Code 5293 focuses on 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).  A 10 percent rating under this criteria 
reflects mild symptoms, while a 20 percent rating reflects a 
moderate disability with recurring attacks.  A 40 percent 
rating is assigned for severe disability (i.e., recurring 
attacks with intermittent relief).  

During the course of this appeal (in a December 1995 written 
statement, a June 1996 Form 9, and his September 1996 local 
hearing) the veteran has reported a number of subjective 
symptoms.  Specifically, he has reported that his back 
condition severely affects his daily activities, and that 
sometimes his back hurts so bad that he is unable to stand up 
straight at work.  He has stated that he cannot sit for an 
extended period of time without having to stand up and 
relieve the pressure, that he cannot walk like he used to 
(i.e., for hours), and that he has to sit down to relieve the 
pressure.  He has stated that he cannot sleep on his stomach 
any more and that he has to put a pillow between his knees to 
relieve the pressure on his back.  He asserts that the pain 
limits the time he can shave over a sink.  He states that 
while he can bend over, he apparently cannot touch his toes, 
and can only twist side to side a "quarter of the way."  He 
says he takes medication (including Valium and Motrin) for 
his symptoms, with little to no relief.  

It is important to note that during his September 1996 local 
hearing, the veteran said that he was unaware of any back 
muscle spasms, and denied having any symptoms of numbness or 
pain radiation in his legs.  

Prior to August 1999, the veteran apparently did not deem it 
necessary to seek hospitalization or even outpatient 
treatment for any back symptoms.  In August 1999, however, he 
sought treatment for pain in his left hip and low back, with 
paresthesia in the left lateral thigh.  He denied any loss of 
bowel or bladder function.   On examination, he ambulated 
with mild to moderate difficulty.  He had full range of 
motion of his hip, sensation was intact to light touch, 
strength was 4/5 and deep tendon responses were 2/4.  He was 
assessed at that time as having lower back pain with 
radiculopathy at L3-L4.  In September 1999, he sought 
physical therapy for low back pain and left lower extremity 
radiculopathy, secondary to a herniated nucleus pulposus.  He 
reported that he had spent an entire day washing and waxing 
his motor home and felt back pain the next morning.  The 
pain, which began to radiate to his left leg, lasted for the 
next few days.  He apparently went to an emergency room, 
where x-rays were normal and he was given medication.  
Examination revealed an antalgic gait on the left, and while 
sitting he moved around a lot.  

The physical therapy sessions (which primarily focused on 
left knee symptoms) continued through September 1999.  In a 
follow-up visit in December 1999, the veteran reported that 
he had a tingling, "nerve[-]ending type sensation" in the 
area of the vastus medalis oblique.  Strength was 5/5 
bilaterally and sensation to light pressure was intact, 
although his left inner thigh felt hypersensitive.  

At an October 2000 VA examination, the veteran said he had 
chronic low back pain which varied in severity.  Bending or 
leaning at the waist was apparently bothersome, and he said 
that extended sitting, standing, or walking increased the 
pain.  Driving or riding in a vehicle for extended periods 
would also apparently aggravate the back condition.  He 
denied having any definite radiation of pain into the lower 
extremities, but did describe a rather significant pain in 
the left distal medial thigh region.  The examiner noted that 
a July 1999 x-ray revealed mild degenerative changes of the 
lumbar spine.  

On examination, he stood erect and walked without apparent 
difficulty.  No spasm was noted.  He had tenderness to 
palpation of the left paravertebral region.  He had 60 
degrees of flexion and 30 degrees of right and left lateral 
bending.  He had 5/5 strength on muscle testing.  He was able 
to heel and toe walk and squat and rise again.  Reflexes were 
1-2+ at the knees and trace at the ankles.  Sensation to 
pinprick was intact in both lower extremities.  On sitting 
straight-leg raising examination, there was a slight pulling 
sensation in the lower back with raising of either leg.  The 
examiner noted that an MRI conducted in August 1999 revealed 
far left lateral herniated disc at the L3-4 level, which 
obliterated the left L3-4 neuro foramen, and mild diffuse 
annular bulges at L4-5 and L5-S1, which caused no significant 
spinal stenosis.  

While the claims file indicates that the veteran had a spate 
of treatment and physical therapy in late 1999 for (in part) 
back symptoms, the lack of outpatient treatment in other 
periods for his condition suggests that his disability is of 
a rather mild severity.  He has repeatedly denied that he has 
had any back spasms.  Although the veteran may have some 
neurological symptoms (particularly with relation to his left 
lower extremity), the symptoms themselves seem to be mild 
(the VA examination revealed 5/5 strength on muscle testing, 
good reflexes at the knees, and intact sensation in both 
lower extremities).  Moreover, there is no evidence that the 
veteran has had "recurrent attacks" of neurological 
symptoms (including any absent ankle jerk) during the course 
of this appeal.  In short, the evidence simply does not 
reflect the moderate neurological symptoms appropriate to 
site of the diseased disc which would merit a 20 percent 
rating under the original version of Diagnostic Code 5293.  

(VA's General Counsel has instructed that the original 
version of Diagnostic Code 5293 involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae. VAOPGCPREC 36-97 (Dec. 12, 1997).  Therefore, the 
veteran could not be evaluated separately under the original 
version of Diagnostic Code 5293 and Diagnostic Codes 5292 
(evaluation of limitation of motion of the lumbar spine) or 
5295 (evaluation of lumbosacral strain)). 

Under the revised Diagnostic Code 5293, intervertebral disc 
syndrome can be rated (preoperatively or postoperatively) on 
two alternative tracks: either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, with the assigned 
rating based on whichever method results in the higher 
evaluation.  

An "incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Using this track, a 60 percent rating is assigned 
when the total duration of incapacitating episodes is at 
least six weeks during the previous 12 months.  With 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the previous 12 
months, a 40 percent rating is assigned.  When the total 
duration of incapacitating episodes is at least two weeks but 
less than four weeks during the previous 12 months, a 20 
percent rating is assigned.  A 10 percent rating is assigned 
for incapacitating episodes having a total duration of at 
least one week but less than two weeks during the previous 12 
months.  67 Fed. Reg. 54345-54349 (August 22, 2002), to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293.

In this case, a rating greater that 10 percent under the 
"incapacitating episodes" is not warranted.  While (as 
noted above) the veteran sought outpatient and physical 
therapy for back symptoms in 1999, there is hardly evidence 
of incapacitating episodes (i.e., requiring physician-
directed bed rest) which have lasted at least one week but 
less than two weeks during a one-year period.  

The other track under the revised Diagnostic Code 5293 must 
also be considered, however.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly (or nearly so).  If 
intervertebral disc syndrome is present in more than one 
spinal segment - provided that the effects in each spinal 
segment are clearly distinct - each segment should be 
evaluated based on chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (as in effect beginning 
September 23, 2002).  (In this case, the medical record does 
not reflect that the veteran's condition has clearly distinct 
effects between spinal segments).


In any case, under the revised Diagnostic Code 5293, 
neurologic disabilities are to be evaluated separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  In this regard, the Board has 
reviewed the rating criteria pertaining to diseases of the 
sciatic nerve (38 C.F.R. § 4.124a, Diagnostic Codes 8520, 
8620, 8720).  However, none of the medical records or VA 
examination reports reflect that the veteran has been 
diagnosed as having paralysis, neuritis, or neuralgia of the 
sciatic nerve, and thus an evaluation under these diagnostic 
codes would not be appropriate. 

Orthopedic disabilities - under the revised Diagnostic Code 
5293 - are also to be evaluated using criteria for the most 
appropriate orthopedic diagnostic code or codes.  In this 
regard, the Board has considered Diagnostic Code 5292, 
pertaining to limitation of motion of the lumbar spine.  
Under this criteria, slight limitation of motion in the 
lumbar spine warrants a 10 percent rating; moderate 
limitation warrants a 20 percent rating; and severe 
limitation of motion warrants a 40 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).  (Diagnostic Code 5289 
is not for application because there is no evidence of 
ankylosis of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5289 (2002)).

At the August 1999 VA examination, the veteran stood erect 
and walked without apparent difficulty.  He had 60 degrees of 
flexion and 30 degrees of right and left lateral bending.  
While reflecting some limitation of motion, these numbers 
generally do not indicate the moderate limitation of motion 
sufficient to warrant a 20 percent rating under Diagnostic 
Code 5292.  Indeed, during his examination the veteran was 
able to heel and toe walk, and squat and rise again.    

The Board has also considered whether additional rating 
should be given for functional loss due to pain under 38 
C.F.R. § 4.40 (including pain on use or during flare-ups) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  It is 
necessary to consider these regulatory provisions in the case 
of disabilities involving a joint rated on the basis of 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other  
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. A little used part of 
the musculoskeletal system may be expected to show evidence 
of disuse, either through atrophy, the condition of the skin, 
absence of the skin, absence of normal callosity or the like.  
38 C.F.R. § 4.40 (2002). 

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2002). 

At his October 2000 VA examination, pain on motion was noted.  
However, the VA examiner also noted that while this pain 
could further limit functional ability during flare-ups or 
with increased use, it was not feasible to attempt to express 
any of these in terms of additional limitation of motion, 
since this could not be determined with any degree of medical 
certainty.  Moreover, the veteran was able to flex and 
laterally bend with his back with relative ease, and could 
walk, squat and rise again without difficulty.  In light of 
this evidence, the Board finds the 10 percent rating 
currently assigned more than adequately compensates for any 
potential functional loss due to any potential flare-ups of 
the low back disability.  

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), which state that when the disability picture is 
so exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disabilities, an extraschedular 
evaluation will be assigned.  Yet there is no evidence that 
the veteran has been hospitalized for his low back 
disability, or that his low back symptoms have impacted his 
ability to work to the extent that would warrant an 
extraschedular rating.  Moreover, the 10 percent schedular 
rating already assigned is based upon the average impairment 
of earning capacity, and is intended to be considered from 
the point of view of the veteran's working or seeking work.  

Finally, the Board acknowledges that a July 1999 x-ray 
apparently revealed mild degenerative changes of the lumbar 
spine; the service-connected disability does include 
"degenerative disc disease."  The Board notes that, 
hypothetically, the veteran's low back disability could be 
rated as 10 percent disabling under Diagnostic Code 5292.  As 
noted above, limitation of motion is part of the rating 
criteria under the former Diagnostic Code 5253; therefore, a 
separate compensable rating cannot be assigned on the basis 
of limitation of motion.  See 38 C.F.R. § 4.14.  Moreover, 
Diagnostic Codes 5010 and 5003 permit a disability evaluation 
only when the resultant limitation of motion is 
noncompensable under the appropriate Diagnostic Codes.  
Because the veteran's limitation of motion of the low back is 
potentially compensable under Diagnostic Code 5292, he is not 
entitled to an additional 10 percent rating for arthritis on 
this basis.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2002).  He is not entitled to a separate, compensable rating 
on this basis, and the rating criteria do not support a 
higher rating on the basis of the extent of limitation of 
motion demonstrated.  

In summary, the preponderance of the evidence reflects that a 
rating in excess of 10 percent is not warranted for the 
veteran's service-connected degenerative disc disease of L5-
S1. 

IV.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

VA has fulfilled its re-defined notice and duty to assist 
requirements as they pertain to the veteran's claim under 
appellate review.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2002); and Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and its implementing regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).

The veteran's original claim for service connection (made on 
a VA Form 21-526e) was filed in December 1977.  His informal 
claim to reopen previously denied claims for service 
connection for migraine headaches and prostatitis was made in 
a May 1996 written statement.  His claim for service 
connection for acute epididymitis was made in an October 1996 
written statement.  His claim for an increased rating for his 
low back disability (which did not require a particular 
application form) was filed in December 1995.  The veteran 
has not raised an issue as to provision of a form or 
instructions for applying for benefits.  Thus, there is no 
issue as to provision of a form or instructions for applying 
for benefits in this case.  38 U.S.C.A. § 5102 (West 2002); 
38 C.F.R. § 3.159(b)(2) (2002).

VA must provide the veteran and any representative notice of 
required information and evidence not previously provided 
that is necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002).  The 
veteran was sent notice of a rating decision in May 1996, a 
statement of the case in June 1996, a supplemental statement 
of the case in February 1997, notice of a rating decision in 
March 1997, a statement of the case in April 1997, notice of 
a rating decision in January 2001, a Board remand in February 
2001, a development letter in March 2001, and a supplemental 
statement of the case in September 2002.  Moreover, the 
veteran was advised as to the new rating criteria concerning 
evaluation of his service-connected back disability by a 
January 2003 letter from the Board.  These documents - 
collectively - listed the evidence considered, the legal 
criteria for determining whether service connection and a 
higher rating could be granted, and the analysis of the facts 
as applied to those criteria, thereby abundantly informing 
the veteran of the information and evidence necessary to 
substantiate his claims. 

The Board is also satisfied that, especially by its March 
2001 letter, VA has specifically set out "which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant."  38 C.F.R. 
§ 3.159(b)(1) (2002).  

In September 1996, the veteran testified at the RO before a 
local hearing officer.  The transcript of this hearing was 
associated with the claims file and has been carefully 
reviewed by the Board.

VA must make, and has made, reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims for the benefits sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. §  5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such assistance 
includes making every reasonable effort to obtain relevant 
records (including private and service medical records and 
those possessed by VA and other Federal agencies) that the 
veteran adequately identifies to the Secretary and authorizes 
the Secretary to obtain.  38 U.S.C.A. §  5103A(b) and (c) 
(West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  In this case, 
the RO has obtained the veteran's service medical records as 
well as outpatient treatment records specifically identified 
by the veteran, who has not indicated that there are any 
outstanding records pertinent to his claims.

Assistance must also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §  5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran underwent a VA orthopedic examination in 
October 2000, and the report of this examination has been 
obtained and reviewed by the Board.  Although the veteran has 
not had a VA examination concerning his claim for service 
connection for epididymitis, there is no competent evidence 
of a current disability (as detailed above), so such an 
examination is not mandated under the VCAA.  38 C.F.R. 
§ 3.159(c)(4)(i)(A) (West 2002).  Moreover, no examinations 
are required concerning the veteran's claims regarding 
migraine headaches and prostatitis, because no new and 
material evidence has been presented concerning these 
previously denied claims for service connection.  38 C.F.R. 
§ 3.159(c)(4)(iii) (West 2002).  

The Board concludes that the applicable requirements of the 
VCAA have been substantially met by VA, and that there are no 
areas in which further development may be fruitful.  There 
would be no possible benefit to remanding this case yet again 
to the RO, or to otherwise conduct any other development or 
notification actions.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

Furthermore, adjudication of this appeal, without referral to 
the RO for initial consideration under VCAA, poses no harm or 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.  The Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the veteran because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.


ORDER

New and material evidence not having been received to reopen 
the claim for service connection for migraine headaches, the 
claim remains denied.

New and material evidence not having been received to reopen 
the claim for service connection for prostatitis, the claim 
remains denied.

Service connection for acute epididymitis is denied.

A rating in excess of 10 percent for degenerative disc 
disease of L5-S1 is denied.



	                        
____________________________________________
	Mary Gallagher
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

